 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS BONILLA CASTANEDA,                         1:16-cv-01562-LJO-SKO (PC)

12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY DISCOVERY
13           v.                                        AND SCHEDULING ORDER

14    SHERMAN, et al.,                                 (Doc. 63)

15                       Defendants.

16

17          Defendants move to modify the Court’s discovery and scheduling order pursuant to

18   Federal Rule of Civil Procedure 16. (Doc. 63.) Defendants request that the pre-trial dispositive

19   motion deadline be stayed until after the Court rules on Defendants’ pending motion for summary

20   judgment (MSJ) based on failure to exhaust. (Id.) Currently, the dispositive motion deadline is

21   January 6, 2020. (Doc. 55 at 3.) The deadline for Plaintiff to file an opposition or statement of

22   non-opposition to Defendants’ motion to modify the scheduling order has not yet passed;

23   however, the Court finds neither necessary here and deems the motion submitted.

24          The defendants filed their exhaustion-based MSJ on August 29, 2019. (Doc. 56.) On

25   September 16, 2019, the Court granted Plaintiff an extension of time to file an opposition to

26   Defendants’ motion. (Doc. 58.) Plaintiff filed an opposition on November 6, 2019, and

27   Defendants filed a reply. (Docs. 60-62.)

28
 1            Defendants contend that adjudication of their MSJ may dispose of Plaintiff’s claims

 2   against six of the seven defendants. (Doc. 56-2 at 3). They therefore contend that the Court should

 3   stay the dispositive motion deadline to avoid having the parties prepare another dispositive

 4   motion on behalf of all the defendants before the current one is adjudicated. (Id.) As stated above,

 5   the current dispositive motion deadline is January 6, 2020—approximately two weeks away.

 6            The Court finds good cause to grant Defendants’ request. Accordingly, the Court

 7   ORDERS:

 8            1. Defendants’ motion to modify the discovery and scheduling order, (Doc. 63), is

 9               GRANTED.

10            2. The pre-trial dispositive motion deadline is VACATED, to be reset if and when

11               appropriate.

12
     IT IS SO ORDERED.
13

14   Dated:     December 23, 2019                                 /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
